Order entered February 28, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00923-CV

                     TAMILA CARROLL, Appellant

                                     V.

                        DAVID MULLEN, Appellee

              On Appeal from the County Court at Law No. 1
                          Dallas County, Texas
                  Trial Court Cause No. CC-20-05193-A

                                  ORDER

     Before the Court is appellee’s February 18, 2022 motion for sanctions. We

DENY the motion.


                                          /s/   KEN MOLBERG
                                                JUSTICE